Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the family reunion program rule which prohibits bringing food back to the facility following a trailer visit. Petitioner subsequently commenced this CPLR article 78 proceeding, contending that the determination was not supported by substantial evidence. We disagree. Adduced in evidence was the misbehavior report prepared by a correction officer who had witnessed petitioner’s attempt to reenter the facility with approximately 25 pounds of food. Petitioner himself testified that he had made this attempt and that he knew he was not permitted to bring anything back to the facility following a family reunion visit. We conclude that the determination of guilt was supported by substantial evidence (see, Matter of Feliciano v Coughlin, 206 AD2d 571, 572). We find petitioner’s remaining contentions to be unavailing.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.